This is an appeal from the determination of a deficiency in income tax for the year 1922, in the amount of $16.88. The taxpayer claimed an exemption of $400 for a dependent mother.
FINDINGS OF FACT.
The taxpayer is an individual residing in the District of Columbia. During the year in question she contributed $30 per month, to the support of her mother. Her mother was physically and mentally *175capable of self-support and lived with her brother on his farm in Pennsylvania, where she kept house.
DECISION.
The determination of the Commissioner is approved.